DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	The Amendment filed Dec. 8, 2020 has been entered. Claims 1-10, 12-14, and 21-23 are pending. Claim 1 has been amended. Claims 12-14 are withdrawn as being directed to a non-elected apparatus. Claims 21-23 are new. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “to more closely match a density of the water”. It is not clear what applicant means by “more closely match” as such term is very broad. The coating even 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-6 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004) in view of Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003) and Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986).
Regarding claim 1, Jones discloses a method of producing a frozen product containing particulates, the method comprising:
 adding a liquid to be frozen to a compartment ([0030]), 
adding particulates to the liquid mix (Fig. 4-6, [0028]-[0030]), 

mixing the ingredients in the compartment to distribute the particulates throughout (Fig. 4-6, [0028]-[0030]), and
 opening and removing the frozen product from the compartment to be packaged ([0030]).
Jones discloses a liquid mix having inclusions therein and further teaches that the inclusions can be flavored ice ([0018]), but fails to teach the liquid mix being water resulting in frozen water ice instead of ice cream. 
However, it would have been obvious to one of ordinary skill in the art to use water as the main component instead of ice cream mix as frozen ices and methods for making them are well known in the art as taught by Bongers. Bongers discloses a process and apparatus for making a frozen ice confection comprising inclusions, wherein the frozen ice confection can be water ice, sorbet, sherbet, ice cream, frozen yogurt or frozen custard ([0034]). Bongers clearly teaches that processes and apparatus for making ice cream with inclusions are applicable to making water ices with inclusions, wherein the main ingredient is water. 
Therefore, it would have been obvious to one of ordinary skill in the art to have the method of Jones make water ice, wherein the liquid is water, instead of ice cream. Different types of frozen confection having inclusions are well known in the art as taught by Bongers and therefore having the method of Jones make water ice with inclusions is merely an obvious variant over the prior art depending on the desired type frozen confection to be made. 

Binley discloses a method of making a frozen product having particulate inclusions distributed throughout wherein the dispensing nozzle, corresponding to applicant’s compartment as the nozzles houses the frozen product and the inclusions, rotates in order to mix the inclusions throughout the frozen product ([0032] and [0033]). 
It would have been obvious to one of ordinary skill in the art to have the compartment where the inclusions are mixed with the liquid rotate instead of having a rotating blade or mixer in the compartment as taught by Jones ([0028]-[0030]). This is merely a different method of performing the same function that is known in the art. The selection of a known method based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious); Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988) (Claimed agricultural bagging machine, which differed from a prior art machine only in that the brake means were hydraulically operated rather than mechanically operated, was held to be obvious over the prior art machine in view of references which disclosed hydraulic brakes for performing the same function, albeit in a different environment.) In the instant case, rotating a compartment to aid in mixing rather than using a rotating blade in the 
Jones in view of Bongers and Binley teach rotating the compartment about an axis to mix the particulates with the liquid water. Binley further teaches that the axis of rotation is transverse the axis of gravity and therefore the particulates move through the liquid water under the action of gravity before the product is hardened (See Figures). 
With respect to closing the compartment and reducing the temperature, while the prior art fails to specifically teach closing the compartment, Jones teaches reducing the temperature to result in a hardened product ([0030]) and therefore it would have been obvious to do close the compartment after the ingredients were introduced into the compartment and before rotating the compartment to ensure all the ingredients remain secured within the compartment. 
With respect to the compartment comprising a lid that seals and unseals an opening through which the frozen product is removed, Masel discloses an ice cream machine, wherein the ice cream machine has an opening that comprises a lid to seal the opening and unseal the opening through which the frozen product is removed from the compartment (Figures 10-11; col 7 line 40 – col 8 line 20).
As both Jones and Masel teach ice cream machines having compartments and openings through which the frozen product is removed from the compartment, it would have been obvious to provide a lid to seal and unseal the opening in Jones. Doing so yields the predictable result of providing a known means for sealing and unsealing to ensure the product remains in the compartment when the lid is sealed to the compartment. 
Regarding claim 4, as stated above, Jones in view of Bongers and Binley teach rotating the compartment about an axis to mix the particulates with the liquid water, but fail to teach rotating the compartment in one direction for a first predetermined time and then rotating in the opposite direction for a second predetermined time. 
It would have been obvious to one of ordinary skill in the art to rotate the compartment of Jones in two opposite directions for predetermined times in order to thoroughly distribute the particulates throughout the ice cream. Binley discloses that the rotation aids in mixing and therefore rotating in two directions would further facilitate mixing. 
Regarding claim 5, Jones in view of Bongers and Binley teach rotating the compartment about an axis to mix the particulates with the liquid water, but fail to teach the rate of rotation being between 0.1 and 60 revolutions per minute.
The examiner notes that the rate of rotation would depend on the desired time for rotating as a high rotation rate will mix ingredients faster. The rate of rotation would also depend on the desired distribution of inclusions throughout the liquid water. Therefore, it would have been obvious to one of ordinary skill in the art to vary the rate of rotation of the chamber depending on the desired distribution of inclusions as well as the time for rotation. 
Regarding claim 6, Jones in view of Bongers and Binley fail to specifically teach vibrating the compartment during the rotation step, however, the examiner notes that the rotation of the chamber would cause some sort of vibration and as the claim does not specify the amount of vibration, even a small amount reads on the claimed 
Regarding claim 21, the prior art discloses an apparatus comprising a compartment as described above, but fails to specifically teach a plurality of compartments. 
However, it would have been obvious to one of ordinary skill in the art to provide a plurality of compartments in order to make more than one frozen product at a time. This is merely a duplication of parts and an obvious variant over the prior art. 
As stated in MPEP 2144.04: In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (Claims at issue were directed to a water-tight masonry structure wherein a water seal of flexible material fills the joints which form between adjacent pours of concrete. The claimed water seal has a "web" which lies in the joint, and a plurality of "ribs" projecting outwardly from each side of the web into one of the adjacent concrete slabs. The prior art disclosed a flexible water stop for preventing passage of water between masses of concrete in the shape of a plus sign (+). Although the reference did not disclose a plurality of ribs, the court held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.).
Therefore, absent a showing or new or unexpected results, adding a plurality of compartments is merely an obvious variant over the prior art as it would predictably provide more compartments to make more than one frozen product at a time, which is expected and obvious. 
Regarding claim 22, as stated above, it would have been obvious to provide a plurality of compartment as it would merely allow more than one frozen product to be made at a time. 
With respect to the axis being offset from each of the compartments, it would have been obvious to one of ordinary skill in the art to arrange the compartments on the axis in a manner suitable to provide sufficient rotation to ensure thorough mixing of the ingredients in the compartment. There is nothing unexpected regarding the axis being offset from each of the compartments. This is merely an obvious variant over the prior art. 
Regarding claim 23, as stated above, Jones in view of Bongers discloses using liquid water in the compartment. 
With respect to the temperature of the liquid water, it would have been obvious to one of ordinary skill in the art to add the liquid water at room temperature so that it can freeze within the compartment. Add the water at a lower temperature might prevent the particulates from thoroughly mixing in the water while freezing in the compartment. Further, adding water at a higher temperature will require a longer freezing time within the compartment. Therefore, it is well within the ordinary skill in the art add the liquid water at room temperature depending on the processing parameters as well as the other ingredients in the compartment. 
As stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004), Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003) and Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986) as applied to claim 1 above, and further in view of Cavalli (US Patent No. 4,538,427; Sep. 3, 1985).
Regarding claim 2, Jones discloses the method as described above, wherein the frozen product is prepared in a compartment. Jones, however, fails to specifically disclose the compartment bound by one or more insulated walls. As the walls of Jones are uninsulated, Jones is considered to teach a freeze initiation wall as the freeze initiation wall is uninsulated in order to initiate freezing. 
Cavalli discloses an apparatus for making a frozen product comprising a compartment that has insulated walls in order to keep the material in the container cold (col 1 lines 15-30). 
It would have been obvious to one of ordinary skill in the art to provide insulated walls in the method of Jones in order to keep the ingredients cooled to further aid in the freezing step. Providing insulated walls in machines for making frozen products are well known in the art as taught by Cavalli.



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004), Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003) and Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986) as applied to claim 1 above, and further in view of Thomas (US Patent No. 5,48,724; Sep. 17, 1991).
Regarding claim 3, Jones discloses that the compartment includes an inlet for receiving the ingredients, but fails to teach an air valve for allowing air to escape.
Thomas discloses a frozen product dispenser and further teaches that the dispenser comprises an air pressure relief valve for relieving air pressure within a container (col 3 lines 20-35).
It would have been obvious to one of ordinary skill in the art to include an air pressure relief valve for the compartment of Jones in order to relive air pressure within the compartment to prevent collapsing of the compartment. Air pressure relief valves are known in the art of making frozen product and therefore would have been obvious to add to the method of Jones. 


Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004), Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003) and Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986) as applied to claim 1 above, and further in view of Burmester (WO 2012/080282 A1; June 21, 2012).
Regarding claim 7, Jones in view of Bongers disclose adding a liquid water for preparing frozen ice as described above, but fails to further teach that the liquid is viscosity adjusted prior to adding to the compartment. 
Burmester discloses a method of preparing a frozen confectionery product, wherein inclusions are mixed in with frozen product, and wherein the frozen product is aerated prior to mixing the inclusions in a compartment ([0015]). As aeration adds air to the product, the frozen product of Burmester is considered to be viscosity adjusted prior to adding into the compartment.
It would have been obvious to one of ordinary skill in the art to aerate the liquid water of the prior art prior to adding to the compartment depending on the desired consistency of the final product. Aeration adds air to the product and therefore produces a viscosity adjusted product having a different consistency. 
Regarding claim 9, the prior art discloses adding inclusions to the liquid water as described above, but fails to teach the inclusion including a coating which modifies the overall density of the inclusions to more closely match the density of the liquid water. 
Burmester discloses a method of preparing a frozen confectionery product and further teaches that the fillings, or inclusions, can be coated prior to adding to the frozen confection (See Figures; [0017]). 
As Burmester discloses that coated inclusions are known in the art of frozen confectionery products, it would have been obvious to one of ordinary skill in the art to provide a coating to the inclusions of Jones. 
.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al. (US 2004/0247747 A1; Dec. 9, 2004), Bongers et al. (US 2003/0068409 A1; April 10, 2003), Binley et al. (US 2003/0183090 A1; Oct. 2, 2003) and Masel et al. (US Patent No. 4,632,566; Dec. 30, 1986) as applied to claim 1 above, and further in view of Delafee (Gold Ice Cubes, July 18, 2013. Retrieved on Sept. 16, 2019. Retrieved from Internet URL: https://web.archive.org/web/20130718003441/http://www.delafee.com/gold-ice-cubes/View/Product/en/).
Regarding claim 8, as stated above, the prior art discloses a liquid water having inclusions therein ([0018]), but fails to teach the inclusions being metallic leaf material. 
Delafee discloses an ice cube having gold leaf particulates therein (See Fig and Description). As Delafee discloses that it is known in the art to provide ice, which is made from liquid water, having gold leaf particulates therein and Jones discloses that the process can be used to prepare ice, it would have been obvious to one of ordinary skill in the art to have the liquid in Jones be water and the particulates be gold leaf particulates as taught by Delafee. This is simple substitution of one known particulate for another and would have been obvious depending on preference. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945)See also In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960)
With respect to the size of the particulates, the prior art fails to specifically disclose the size of the gold leaf particulates, however, it would have been obvious to vary the size depending on the amount of particulates in the frozen product as well as the consistency throughout the frozen product. Larger particulates will add more volume to the frozen product and therefore requiring less liquid product. In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device 
Regarding claim 10, as stated above with respect to claim 8, Delafee discloses an ice cube having gold leaf particulates therein, wherein the ice is transparent so that the gold leaf particulates are visible (See Fig and Description). As Delafee discloses that it is known in the art to provide ice, which is made from liquid water, having gold leaf particulates therein that are visible through the water ice and Jones discloses that the process can be used to prepare ice, it would have been obvious to one of ordinary skill in the art to have the ice matrix in Jones be transparent in order for the particulates to be visible as taught by Delafee.



Response to Arguments
Applicant’s arguments with respect to the prior art not teaches a compartment comprising a lid have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Masel, which teaches that it is known in the art for an ice cream machine to comprise a lid for seal and unsealing an opening through which the frozen product is removed.


Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.